DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong (WO 2018/169134).  Seong (US 2020/0008618) is being used as an English language equivalent for Seong (WO 2018/169134).
With respect to the limitations of claim 1, Seong teaches a device for heating/smoking (title, abstract, grill), the device comprising: a base portion (Figs 1-6, cooking grill plate 30, 0023) having a top side (top surface of 30), a bottom side (bottom surface of 30), and a central aperture (Fig 3, central aperture at intersection of grooves 36a and protrusions 36b, 0022); a chamber (combustion container 10, 0020) having a top side attached to the bottom side of the base portion (Figs 1, 2), having a solid peripheral wall (upper wall rim of 10), and a bottom side having a central aperture (air flow hole 62a) larger than the central aperture of the base portion, and which comprises most of the bottom side of the chamber; the chamber aperture is adapted to be placed upon a chimney output (Figs 6, 8, pan case 66, 0026) of a closed-top source for heat and/or smoke, heat and/or smoke is directed through the chamber aperture, into the chamber, through the base aperture, and onto the base portion, to heat and/or smoke items placed thereon.  
With respect to the limitations of claims 11 and 14, Seong teaches further comprising draining apertures (Figs 1-3, grooves 36a, protrusions 36b) in the base portion to allow runoff of liquid thereon; the base portion is partially composed of a mesh (mesh formed by grooves 36a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being obvious over Seong (WO 2018/169134) as applied to claim 1, further in view of Gallagher (US 4,332,828).
With respect to the limitations of claims 2 and 3, Seong discloses the claimed invention except for the items placed on the base portion include serveware; the serveware includes plates. 
However, Gallagher discloses the items (Figs 1-3, food 24, Col 2) placed on the base portion (grate 18, Col 2) include serveware (cooking vessel 22, Col 2); the serveware includes plates (planar pad 26, top, bottom sheets 30, 32, Col 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating/smoking device having a base portion of Seong silent to serveware with the items placed on the base portion include serveware; the serveware includes plates of Gallagher for the purpose of providing a known food vessel configuration that allows for cooking of food and sufficient smoke penetration to improve the taste of the food (Col 2, Lines 32-36, Col 4, Lines 35-40).

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Seong (WO 2018/169134) in view of Gallagher (US 4,332,828) as applied to claims 1 and 2, further in view of Cloutier (US 2016/0106261).
With respect to the limitations of claim 3, Seong in view of Gallagher discloses the claimed invention except for the serveware includes plates.  However, Cloutier discloses the serveware includes plates (Figs 39, 40, plates 236, 262, 294, 0101) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating/smoking device of Seong in view of Gallagher having a serveware silent to plates with the serveware includes plates of Cloutier for the purpose of providing a known plate configuration that allows for a variety of cooking techniques.  

Claims 4 and 5  is rejected under 35 U.S.C. 103 as being obvious over Seong (WO 2018/169134) as applied to claim 1, further in view of Degnan (US 2012/0225178).
With respect to the limitations of claims 4 and 5, Seong discloses the claimed invention except for further comprising a mesh, which is placed on the base portion; the mesh is adapted so that food is placeable thereon.
However, Degan discloses further comprising a mesh (Figs 1-3, barbecue pan 10, mesh body portion 11, 0017), which is placed on the base portion (grilling surface 31, 0020); the mesh is adapted so that food is placeable thereon (0001, 0017) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating/smoking device having a base portion of Seong silent to a mesh with the further comprising a mesh, which is placed on the base portion; the mesh is adapted so that food is placeable thereon of Degan for the purpose of providing known meshed cooking vessel that is suitable for the cooking of food on a heating/smoking device (0020).

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being obvious over Seong (WO 2018/169134) as applied to claim 1, further in view of Bourgeois (US 8,001,955).
With respect to the limitations of claims 6, 7, 8 and 9, Seong teaches further comprising draining apertures (Figs 1-3, grooves 36a, protrusions 36b) in the base portion to allow the runoff of liquid thereon.  Seong discloses the claimed invention except for further comprising stop walls positioned on the base portion to serve as stopping points for plates positioned thereon; the stop walls are U-shaped; the stop walls are parallel; two of the stop walls face each other.
However, Bourgeois discloses the device further comprising stop walls  (pot retainers 33, 34, Col 3) positioned on the base portion (Figs 4-10, grate members 29, 30, Col 3) to serve as stopping points for plates (cooking pot 40, Col 3) positioned thereon; the stop walls are U-shaped (retainers 33, 34); the stop walls are parallel (33, 34); two of the stop walls face each other (33, 34) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating/smoking device having a grate base portion of Seong silent to stop walls with the device further comprising stop walls positioned on the base portion to serve as stopping points for plates positioned thereon; the stop walls are U-shaped; the stop walls are parallel; two of the stop walls face each other of Bourgeois for the purpose of providing a known retainer configuration that is suitable for restraining a cooking vessel from excess lateral movement during a heating process (Col 4, Lines 1-3).  
With respect to the limitations of claim 15, Seong teaches device for heating/smoking (title, abstract, grill), the device comprising: a base portion (Figs 1-6, cooking grill plate 30, 0023) having a top side (top surface of 30), a bottom side (bottom surface of 30), and a central aperture (Fig 3, central aperture at intersection of grooves 36a and protrusions 36b, 0022); a chamber (combustion container 10, 0020) having a top side attached to the bottom side of the base portion (Figs 1, 2), having a solid peripheral wall (upper wall rim of 10), and a bottom side having a central aperture (air flow hole 62a) larger than the central aperture of the base portion, and which comprises most of the bottom side of the chamber; the chamber aperture is adapted to be placed upon a chimney output (Figs 6, 8, pan case 66, 0026) of a closed-top source for heat and/or smoke, heat and/or smoke is directed through the chamber aperture, into the chamber, through the base aperture, and onto the base portion, to heat and/or smoke items placed thereon.  Seong discloses the claimed invention except for a plurality of stop walls positioned on the top side and adapted to secure a serveware or mesh placed upon the top side of the base portion.
However, Bourgeois discloses the base portion (Figs 4-10, grate members 29, 30, Col 3) having a plurality of stop walls (pot retainers 33, 34, Col 3) adapted to secure a serveware (cooking pot 40, Col 3) or mesh placed upon the base portion is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the grate base portion of Seong silent to stop walls with the base portion having a plurality of stop walls adapted to secure a serveware or mesh placed upon the base portion of Bourgeois for the purpose of providing a known retainer configuration that is suitable for restraining a cooking vessel from excess lateral movement during a heating process (Col 4, Lines 1-3).  
With respect to the limitations of claims 16, 17 and 18, Bourgeois discloses the stop walls are U-shaped (retainers 33, 34); the stop walls are parallel (33, 34); two of the stop walls face each other (33, 34).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Seong (WO 2018/169134) as applied to claim 1, further in view of Novak (US 5,070,777).
With respect to the limitations of claim 12, Seong discloses the claimed invention except for further comprising a pocket positioned within the chamber, and adapted to hold scenting material.  However, Novak discloses further comprising a pocket positioned within the chamber, and adapted to hold scenting material (pocket for wood chips 40, Col 4, Lines 42-46) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating/smoking device having a chamber of Seong with the further comprising a pocket positioned within the chamber, and adapted to hold scenting material of Novak for the purpose of providing a known container that contains wood chips for flavoring food placed inside the heating/smoking device.

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Seong (WO 2018/169134) as applied to claim 1, further in view of Dyson (US 2015/0136112).
With respect to the limitations of claim 13, Seong discloses the claimed invention except for further comprising a temperature gauge positioned on a wall portion of the chamber.  However, Dyson discloses further comprising a temperature gauge (Figs 11-13, thermometer, 0031) positioned on a wall portion of the chamber (smoker box 42, 0031) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating/smoking device having a smoking chamber silent to a temperature gauge of Seong with the further comprising a temperature gauge positioned on a wall portion of the chamber of Dyson for the purpose of providing a known temperature monitoring configuration for easily determining an operating temperature of the smoking chamber (0031).

Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Novak (US 5,070,777) in view of Bourgeois (US 8,001,955) as applied to claims 1 and 6 and 15, further in view of Zuccarini (US 6,187,359).
With respect to the limitations of claims 10, 19 and 20, Seong teaches device for heating/smoking (title, abstract, grill), the device comprising: a base portion (Figs 1-6, cooking grill plate 30, 0023) having a top side (top surface of 30), a bottom side (bottom surface of 30), and a central aperture (Fig 3, central aperture at intersection of grooves 36a and protrusions 36b, 0022); a chamber (combustion container 10, 0020) having a top side attached to the bottom side of the base portion (Figs 1, 2), having a solid peripheral wall (upper wall rim of 10), and a bottom side having a central aperture (air flow hole 62a) larger than the central aperture of the base portion, and which comprises most of the bottom side of the chamber; the chamber aperture is adapted to be placed upon a chimney output (Figs 6, 8, pan case 66, 0026) of a closed-top source for heat and/or smoke, heat and/or smoke is directed through the chamber aperture, into the chamber, through the base aperture, and onto the base portion, to heat and/or smoke items placed thereon.  Seong discloses the claimed invention except for the base portion having three U-shaped stop walls adapted to secure a serveware or mesh placed upon the base portion, including a top stop wall a pair of side stop walls.
However, Bourgeois discloses the base portion (Figs 4-10, grate members 29, 30, Col 3) having three stop walls (pot retainers 33, 34, Col 3) adapted to secure a serveware  (cooking pot 40, Col 3) or mesh placed upon the base portion is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the grate base portion of Seong silent to stop walls with the base portion having three stop walls adapted to secure a serveware or mesh placed upon the base portion of Bourgeois for the purpose of providing a known retainer configuration that is suitable for restraining a cooking vessel from excess lateral movement during a heating process (Col 4, Lines 1-3).  
Additionally, Zuccarini discloses the stop walls being U-shaped and including a top stop wall a pair of side stop walls (Fig 7, brackets 49, Col 4) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the grate base portion having stop walls of Seong in view of Bourgeois with the stop walls being U-shaped and including a top stop wall a pair of side stop walls of Zuccarini for the purpose of providing a known stop wall configuration that is suitable for holding cooking vessel or tray in a secure position (Col 4, Lines 48-52).
Response to Amendments
Claims 1, 2, 9, 11, 15, 18 and 20 have been amended. 
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
11/21/2022